DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with 9 September 2021 on Michael Curley.

The application has been amended as follows: 
1.	(Currently amended) A system, comprising:
a location sensor configured to output location data of a first vehicle;
a display device connected to the first vehicle; and
a processor configured to execute instructions for:
receiving location data from the location sensor to determine a historical path of rotation of the first vehicle about a vertical axis on the first vehicle, determining a current rotational speed about the axis and a current rotational position of the first vehicle using the location sensor,
determining an anticipated rotational path of travel of the first vehicle about the axis by extending the historical path of rotation by a distance determined by the current rotational speed of the first vehicle,
wherein, determining a projected zone includes:
			determining a current rate of rotation of the vehicle about a vertical axis on the vehicle;
			determining a rotational stopping distance for the vehicle based upon the current rate of rotation; 
			defining a vehicle boundary using a current location of the first vehicle;
			defining a first set of boundary points, each boundary point in the first set of boundary points being located on the vehicle boundary;
			rotating the vehicle boundary by an angle determined by the rotational stopping distance to generate a rotated vehicle boundary; and
			defining a second set of boundary points, each boundary point in the second set of boundary points being located on the rotated vehicle boundary;
determining that the projected zone overlaps, at least partially, with a second projected zone for a second vehicle, 
generating an output at the display device indicating a potential collision condition with the second vehicle.

2.	(Previously presented) The system of claim 1, wherein the processor is configured to execute instructions for determining a rotational stopping distance of the first vehicle based upon the current speed of the first vehicle and wherein a length of the anticipated path of rotation is determined by the stopping distance.

3.	(Previously presented) The system of claim 2, wherein the processor is configured to execute instructions for:
determining an estimated reaction time of an operator of the first vehicle;
determining a reaction distance based upon the current rotational speed of the first vehicle and the estimated reaction time; and
determining the length of the anticipated path of rotation is equal to the stopping distance plus the reaction distance.

4.	(Previously presented) The system of claim 1, wherein the processor is configured to determine the projected zone by:
defining a vehicle boundary using the current location of the first vehicle;
defining a first vehicle boundary point at a first location on the vehicle boundary, wherein the first location is proximate a front left corner of the vehicle boundary;
defining a first zone boundary point as a point at an end of a first line extending from the first vehicle boundary point, the first zone boundary point being offset laterally and longitudinally away from the first vehicle boundary point;
defining a second vehicle boundary point at a second location on the vehicle boundary, wherein the second location is proximate a front right corner of the vehicle boundary; and
defining a second zone boundary point as a point at an end of a second line extending from the second vehicle boundary point, the second zone boundary point being offset laterally and longitudinally away from the second vehicle boundary point.



6.	 (Currently amended) A system, comprising:
a location sensor configured to output location data of a first vehicle;
a user interface device connected to the first vehicle; and
a processor configured to execute instructions for:
determining an anticipated rotational movement of the first vehicle based upon location data received from the location sensor,
using the anticipated rotational movement of the first vehicle to determine a projected zone about the first vehicle, the projected zone identifying a region into which the first vehicle is likely to proceed based on the anticipated movement,
determining that the projected zone about the first vehicle overlaps, at least partially, with a second projected zone about a second vehicle, and
generating an output at the user interface device indicating a potential collision condition with the second vehicle,
wherein the processor is configured to execute instructions for determining the projected zone by:
determining a current rate of rotation of the vehicle about a vertical axis on the vehicle;
determining a rotational stopping distance for the vehicle based upon the current rate of rotation; 
defining a vehicle boundary using a current location of the first vehicle;

rotating the vehicle boundary by an angle determined by the rotational stopping distance to generate a rotated vehicle boundary; and
defining a second set of boundary points, each boundary point in the second set of boundary points being located on the rotated vehicle boundary.

7.	(Previously presented) The system of claim 6, wherein the processor is configured to execute instructions for:
receiving location data from the location sensor to determine a historical path of rotation of the vehicle;
determining an anticipated path of rotation of the first vehicle by extending the historical path of rotation by an extent determined by the current rate of rotation of the first vehicle; and
determining the anticipated rotation of the first vehicle using the anticipated path of rotation.

8.	(Cancelled)

9.	(Previously presented) The system of claim 6, wherein the processor is configured to execute instructions for:
determining an estimated reaction time;

 further rotating the vehicle boundary by an angle determined by the reaction distance.

10-13.	(Cancelled)

14.	(Previously presented) The system of claim 6, wherein the processor is configured to execute instructions for determining the projected zone by drawing a convex hull about the first set of boundary points and the second set of boundary points.

15.	(Currently amended) A method, comprising:
determining, using historical location data from a location sensor, an anticipated rotation of a vehicle about a vertical axis on the vehicle;
using the anticipated rotation of the first vehicle to determine a projected zone about the first vehicle, the projected zone identifying a region into which the first vehicle is likely to rotate based on the anticipated rotation, wherein determining a projected zone comprises:
determining a current rate of rotation of the vehicle about a vertical axis on the vehicle;
determining a rotational stopping distance for the vehicle based upon the current rate of rotation; 
defining a vehicle boundary using a current location of the first vehicle;
defining a first set of boundary points, each boundary point in the first set of boundary points being located on the vehicle boundary;
rotating the vehicle boundary by an angle determined by the rotational stopping distance to generate a rotated vehicle boundary; and
defining a second set of boundary points, each boundary point in the second set of boundary points being located on the rotated vehicle boundary;
determining that the projected zone about the first vehicle overlaps, at least partially, with a second projected zone about a second vehicle or a location within a threshold distance of the second vehicle; and
generating an output at a user interface device in the first vehicle indicating a potential collision condition with the second vehicle.

16-17.	(Cancelled)

18.	(Currently amended) The method of claim 15[[17]], further comprising:
determining an estimated reaction time;
determining a reaction distance based upon the current speed of rotation the first vehicle and the estimated reaction time; and
determining the length of the anticipated path of rotation using the stopping distance plus the reaction distance.

19.	(Original) The method of claim 15, further comprising determining the projected zone by:

determining a rotational stopping distance for the vehicle based upon the current rate of rotation; 
defining a vehicle boundary using a current location of the first vehicle;
defining a first set of boundary points, locations of each boundary point in the first set of boundary points being determined by the vehicle boundary; and
rotating the vehicle boundary by an angle determined by the rotational stopping distance to generate a rotated vehicle boundary.

20.	(Original) The method of claim 19, further comprising determining the projected zone by drawing a convex hull about the first set of boundary points and the rotated vehicle boundary.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The claimed invention is directed to a system and a method of receiving location data from the location sensor to determine a historical path of rotation of the first vehicle about a vertical axis on the first vehicle, determining a current rotational speed about the axis and a current rotational position of the first vehicle using the location sensor, determining an anticipated rotational path of travel of the first vehicle about the axis by extending the historical path of rotation by a distance determined by the current rotational speed of the first vehicle, using the anticipated path of rotation of the first vehicle to determine a projected zone for the first vehicle, the projected zone identifying a region into which the first vehicle is likely to occupy, wherein, determining a projected zone includes: determining a current rate of rotation of 
generating an output at the display device indicating a potential collision condition with the second vehicle.
	The most remarkable prior arts are Burns (US 6393362), Lewis et al. (US 8583361), and Kaufmann et al. (US 2018/0354557).
	Burn teaches a system which teaches the function of each autonomous vehicle in a surface mine is performed according to a predetermined trajectory related to its particular task and implemented by a guidance system through on-board GPS and two-way communication hardware. The current position of the vehicle is continuously monitored and correlated to the position of potential hazards along its path, so that corrective action can be taken by implementing appropriate, predetermined control strategies. Each vehicle is assigned a safety envelope that accounts for the vehicle's physical presence and operating tolerances. The safety envelope is characteristic of each vehicle and is defined by a variable space surrounding the vehicle wherein it may be physically present as it travels along its intended trajectory. The shape and size of the safety envelope is dynamically varied to meet safety requirements for current trajectory conditions facing the vehicle as it performs its autonomous function along its 
	Lewis teaches a system and method for navigating a first heavy equipment to a target destination is provided. A location of the target destination is retrieved from a distributed objects database. The location of the target destination is at least partially determined by a position of a second heavy equipment. A position sensor identifies a current position and orientation of the first heavy equipment, and a path from the current position of the first heavy equipment to the location of the target destination is calculated. The calculated path is selected to avoid hazards. A progress of the first heavy equipment along the calculated path is monitored using the position sensor. When the first heavy equipment deviates from the calculated path, a message is outputted to an operator of at least one of the first heavy equipment and the second heavy equipment. Lewis, however, does not teach all the element of the claimed invention.
	Kaufmann teaches a driving assistance system for reversing a mining haulage vehicle, particularly for reversing a haul truck into a defined target position in a loading or dumping area, wherein the driving assistance system is configured that the target position is determined based on a logged loading tool position of the earthmoving machine, wherein steering instructions are provided to a light indicator when the transmission of the haulage vehicle is shifted to reverse. Kaufmann, however, does not teach all the element of independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110.  The examiner can normally be reached on M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662